DETAILED ACTION
This is a first office action in response to application No. 17/006,287 filed on 08/28/2020, in which claims 1 - 11 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
3.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 and 4 - 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5 of U.S. Patent No. 10,431,162. Although the claims at issue are not identical, the claims are not patentably distinct from each other because the patent and the current application are claiming common subject matter, as follows: 
5.	Comparing the current application with Patent No. 10,431,162 as below:
Current Application No. 17/006,287 
  Patent No. 10,431,162  
Claim 1, A display device, comprising: first pixels in a first pixel area, the first pixels electrically connected to first signal lines, second signal lines, and data lines; and second pixels in a second pixel area, the second pixels electrically connected to third signal lines, fourth signal lines, and the data lines; wherein the fourth signal lines comprise: a first conductive line crossing at least one of the third signal lines; and a second conductive line that does not cross any of the third signal lines, and the first conductive line is not in contact with the third signal lines.
Claim 4, The display device as claimed in claim 1, further comprising: first driver stages to supply a first signal to the first and third signal lines; second driver stages to supply a second signal to the second signal lines and at least one of the fourth signal lines; and third driver stages to supply the second signal to the fourth signal lines other than the at least one fourth signal line connected to the second driver stages.
Claim 5, The display device as claimed in claim 4, wherein the second pixel area has a shape different from the first pixel area.
Claim 6, The display device as claimed in claim 4, wherein the first driver stages are between the second driver stages and the first pixels in a first direction, and at least one of the third driver stages is adjacent to at least one of the first driver stages in a second direction crossing the first direction.
Claim 7, The display device as claimed in claim 6, wherein at least two of the second driver stages are disposed between a last one of the second driver stages and a first one of the third driver stages in the second direction. 
Claim 1, A display device, comprising: first pixels in a first pixel area, the first pixels electrically connected to first signal lines, second signal lines, and data lines; second pixels in a second pixel area having a shape different from the first pixel area, the second pixels electrically connected to third signal lines, fourth signal lines, and the data lines; 




first driver stages to supply a first signal to the first and third signal lines; second driver stages to supply a second signal to the second signal lines and at least one of the fourth signal lines; and third driver stages to supply the second signal to the fourth signal lines other than the at least one fourth signal line connected to the second driver stages, 



wherein the second driver stages are spaced from the third driver stages such that the first driver stages are between the second driver stages and the first pixels in a first direction, and at least one of the third driver stages is adjacent to at least one of the first driver stages in a second direction crossing the first direction.





Claim 8, The display device as claimed in claim 4, wherein: the first and third signal lines are scan lines, and the first signal is a scan signal.
Claim 2, The display device as claimed in claim 1, wherein: the first and third signal lines are scan lines, and the first signal is a scan signal.
Claim 9, The display device as claimed in claim 8, wherein: the second and fourth signal lines are light emission control lines, and the second signal is a light emission control signal.

Claim 3, The display device as claimed in claim 2, wherein: the second and fourth signal lines are light emission control lines, and the second signal is a light emission control signal.
Claim 10, The display device as claimed in claim 4, wherein: the first and third signal lines are light emission control lines, and the first signal is a light emission control signal.

Claim 4, The display device as claimed in claim 1, wherein: the first and third signal lines are light emission control lines, and the first signal is a light emission control signal.
Claim 11, The display device as claimed in claim 10, wherein: the second and fourth signal lines are scan lines, and the second signal is a scan signal.
Claim 5, The display device as claimed in claim 4, wherein: the second and fourth signal lines are scan lines, and the second signal is a scan signal.


6.	Claims 1 and 4 - 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 and 6 - 9 of U.S. Patent No. 10,762,854. Although the claims at issue are not identical, the claims are not patentably distinct from each other because the patent and the current application are claiming common subject matter, as follows: 
7.	Comparing the current application with Patent No. 10,762,854 as below:
Current Application No. 17/006,287
  Patent No. 10,762,854  
Claim 1, A display device, comprising: first pixels in a first pixel area, the first pixels electrically connected to first signal lines, second signal lines, and data lines; and second pixels in a second pixel area, the second pixels electrically connected to third signal lines, fourth signal lines, and the data lines; wherein the fourth signal lines comprise: a first conductive line crossing at least one of the third signal lines; and a second conductive line that does not cross any of the third signal lines, and the first conductive line is not in contact with the third signal lines.
Claim 4, The display device as claimed in claim 1, further comprising: first driver stages to supply a first signal to the first and third signal lines; second driver stages to supply a second signal to the second signal lines and at least one of the fourth signal lines; and third driver stages to supply the second signal to the fourth signal lines other than the at least one fourth signal line connected to the second driver stages.

Claim 1, A display device, comprising: first pixels in a first pixel area, the first pixels electrically connected to first signal lines, second signal lines, and data lines; second pixels in a second pixel area, the second pixels electrically connected to third signal lines, fourth signal lines, and the data lines; 




first driver stages to supply a first signal to the first and third signal lines; second driver stages to supply a second signal to the second signal lines and at least one of the fourth signal lines; and third driver stages to supply the second signal to the fourth signal lines other than the at least one fourth signal line connected to the second driver stages, wherein the second driver stages are spaced from the third driver stages, and the second signal lines pass an area in which the first driver stages are located.
Claim 5, The display device as claimed in claim 4, wherein the second pixel area has a shape different from the first pixel area.

Claim 2, The display device as claimed in claim 1, wherein the second pixel area has a shape different from the first pixel area.
Claim 6, The display device as claimed in claim 4, wherein the first driver stages are between the second driver stages and the first pixels in a first direction, and at least one of the third driver stages is adjacent to at least one of the first driver stages in a second direction crossing the first direction.
Claim 7, The display device as claimed in claim 6, wherein at least two of the second driver stages are disposed between a last one of the second driver stages and a first one of the third driver stages in the second direction.

Claim 3, The display device as claimed in claim 2, wherein: the first driver stages are between the second driver stages and the first pixels in a first direction, and at least one of the third driver stages is adjacent to at least one of the first driver stages in a second direction crossing the first direction.
Claim 8, The display device as claimed in claim 4, wherein: the first and third signal lines are scan lines, and the first signal is a scan signal.

Claim 6, The display device as claimed in claim 1, wherein: the first and third signal lines are scan lines, and the first signal is a scan signal.
Claim 9, The display device as claimed in claim 8, wherein: the second and fourth signal lines are light emission control lines, and the second signal is a light emission control signal.

Claim 7, The display device as claimed in claim 6, wherein: the second and fourth signal lines are light emission control lines, and the second signal is a light emission control signal.
Claim 10, The display device as claimed in claim 4, wherein: the first and third signal lines are light emission control lines, and the first signal is a light emission control signal.

Claim 8, The display device as claimed in claim 1, wherein: the first and third signal lines are light emission control lines, and the first signal is a light emission control signal.

Claim 11, The display device as claimed in claim 10, wherein: the second and fourth signal lines are scan lines, and the second signal is a scan signal.

Claim 9, The display device as claimed in claim 8, wherein: the second and fourth signal lines are scan lines, and the second signal is a scan signal.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song “US 2013/0342584”.

Re-claim 1, Song teaches a display device, (par. [0011]) comprising: 
first pixels (fig. 1; 30) in a first pixel area, (see annotated fig. 1 below first pixel area A) the first pixels (fig. 1; 30) electrically connected to first signal lines, (fig. 1; S1) second signal lines, (fig. 1; E1) and data lines (fig. 1; D1-Dm); (pars. [0029] – [0030]) and 
second pixels (fig. 1; 30) in a second pixel area, (see annotated fig. 1 below second pixel area B) the second pixels (fig. 1; 30) electrically connected to third signal lines, (fig. 1; S2) fourth signal lines, (fig. 1; E1-En) and the data lines (fig. 1; D1-Dm); (pars. [0029] – [0030])  
wherein the fourth signal lines (fig. 1; E1-En) comprise: 
a first conductive line (fig. 1; S1) crossing at least one of the third signal lines (fig. 1; S2); (fig. 1) and 
a second conductive line (fig. 1; E1) that does not cross any of the third signal lines, (fig. 1; S2) and the first conductive line (fig. 1; S1) is not in contact with the third signal lines (fig. 1; S2). (see fig. 1)

Re-claim 3, Song teaches wherein each of the first signal lines (fig. 1; S1) does not cross any of the second signal lines (fig. 1; E2). (see fig. 1) 


    PNG
    media_image1.png
    459
    455
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song “US 2013/0342584” in view of Moon “US 2014/0077180”. 

Re-claim 2, Song teaches wherein the fourth signal lines (fig. 1; E1-En) and the third signal lines (fig. 1; S2) but Song does not explicitly teach wherein the fourth signal lines are disposed on a different layer from the third signal lines. 
However, Moon teaches wherein the fourth signal lines are disposed on a different layer from the third signal lines. (par. [0090]… light emission control lines E1 to En ….and second scan lines SC2 to SCn… are positioned with a different layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Moon so as to an organic light emitting diode display having high resolution and improved image quality can be provided. (par. [0101])
Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                         
                                                                                                                                                                                                  
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/20/2022R